ACCEPTED
                                                                                           03-15-00095-CR
                                                                                                   7226274
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     10/5/2015 12:08:27 PM
                                                                                         JEFFREY D. KYLE
                               No. 03-15-00095-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  10/5/2015 12:08:27 PM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

JUAN LEAL                                  §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 299TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-13-300082

          STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Appellant was placed on deferred adjudication probation for Assault Family

Violence. On January 20, 2015, the trial court revoked the appellant’s probation. The




                                           1
appellant filed his notice of appeal in the above cause on February 6, 2015.

Appellant’s counsel filed a brief on September 4, 2015.

      (b)      The State’s brief is currently due on October 5, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this case

            has been working on other pressing appellate matters and has not had

            sufficient time to prepare an adequate response to this brief.

      2. This request is not made for the purpose of delay, but to ensure that the Court

            has a proper State’s brief to aid in the just disposition of the above cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to November 4, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas




                                             ___________________________
                                             Angie Creasy
                                             Assistant District Attorney
                                             State Bar No. 24043613
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Angie.Creasy@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
             CERTIFICATE OF COMPLIANCE AND SERVICE

      I hereby certify that this motion contains 243 words, based upon the computer

program used to generate this motion and excluding words contained in those parts

of the motion that Texas Rule of Appellate Procedure 9.4(i) exempts from inclusion

in the word count, and that this motion is printed in a conventional, 14-point

typeface.

      I further certify that, on the 5th day of October, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Paul M. Evans,

Attorney at Law, 811 Nueces Street, Austin, Texas 78701,

paulmatthewevans@hotmail.com.




                                              ___________________________
                                              Angie Creasy
                                              Assistant District Attorney




                                          4